Title: William Short to John Jay, 18 March 1788
From: Short, William
To: Jay, John



Sir
Paris March 18. 1788.

I have the honor of inclosing for your Excellency a letter forwarded to me here from Mr. Jefferson at Amsterdam. From it you will learn the cause of his journey to that place. It would be therefore impertinent in me to trouble you with a repetition of it. The same reason should induce me to be silent on the subject of the treaties which have been negotiating for some time between the United Provinces and Prussia and the same U.P. and England.—Mr. Jefferson being on the spot will probably give your Excellency much better and more recent information than I can. Many letters from Holland say that these treaties are signed and yet the Minister of foreign affairs affirmed the day before yesterday that he had recieved no account of it. There is no question that the treaty with Prussia is or will be very shortly completed. Yet that with England may very probably meet with obstacles. The possessions of the two nations in the East Indies is the ostensible difficulty. Yet there is another less in sight, but which perhaps has more weight. It is the influence of the court of Berlin in the United Provinces. It seems the policy of that court to prevent their High Mightinesses taking engagements with England and that for a variety of reasons which will naturally present themselves to your Excellency. But above all because whilst they hold Holland in their own hands and are at liberty to throw her either into the English or French scale, they are a power much more to be feared and consequently much more to be courted by France. And it is the friendship of France which Prussia must desire in the end, whatever imprudent measures she may have adopted from a momentary impulse. It is under this point of view that the treaty between the United Provinces and England may be considered as the thermometer by which to measure the future political relations between the courts of Berlin and Versailles. These considerations induce many people to suppose that if there is a treaty concluded between the United Provinces and England it will only be a formal one.

The war between the two empires and the Turks seems too far advanced at present to be stopped in its infancy. The Emperor has at length made a formal declaration of war and hostilities have immediately followed it. In the principal skirmish the Turks have been successful. Yet if it were possible that no other powers should interfere it would seem inevitable that they would be driven out of Europe. The two imperial armies are approaching Belgrade on one hand, and Oczakow on the other. It is supposed these two places must soon yield and then there will be nothing, if you except famine and the plague, to prevent the troops marching immediately to Constantinople.
The various reforms in the finances of this country are going on still, but with much less effect than had been at first hoped. It is found that Majesty and Ministry who are omnipotent in all other directions, become weak when opposed to the hydra of abuses. The suppressing an abuse in one department raises up two or three in another. And I am assured that some reforms have cost more than the abuse intended to be reformed. It is probably from taking articles of this sort into the account, that some calculators prove that the finances of France (supposing there should be no war and the present system should remain) will be in no better condition in the year 1791. than at present. The truth is that the finances of the Kingdom must necessarely be ameliorated though in a degree far inferior to the expectations of many. The assembly of the States general will form an aera from which we may count some stability in their finances. And then calculations may be made with certainty as to the time of the nations exonerating itself from debts and incumbrances which have forced it to submit to injuries and abandon its friends.
The Parliament of Paris presented to the King a few days ago their remonstrances which have been so long preparing against the use of Lettres de cachet. The banishment of the Duke of Orleans and two members of the Parliament are the ostensible motives of these remonstrances. But they take occasion to recall to the view of Majesty principles of justice and liberty which have been long lost sight of in most parts of Europe. These are seeds which are sown now, but will probably produce no fruit before the States general of the nation have ingrafted them on a constitution.
The result of the proceedings of the Council of war will be made public, it is said, in a few days. As yet it is not decided whether there will be a council of Marine. The Count de la Luzerne is against, the principal Minister for, it. If he insists, it must take  place. Many think that it is already decided on. And a list of its members is handed about in public. But these members themselves, among whom are the Marquis de Bouillé and Marquis de la fayette, are not sure of its being true.
The arrêt of the King’s council for the encouragement of American commerce has been violently attacked as your Excellency knows, and suffered a slight alteration. No other change I believe will be attempted. The extreme jealousy of the ministry with respect to our fisheries, is kept alive and augmented by some Americans settled at Dunkirk, who flatter them with the idea of employing seven thousand French fishermen in that business, provided a proper encouragement is given them, or in other words, provided other nations are properly discouraged. This hope will probably do injury to the American commerce without rendering service to the French fisheries.
The Packet boats between Havre and New-York will, it is thought, be discontinued. It is unquestionably the plan of the principal Minister at present, insomuch that I think this which sails the 25th. of the month will be the last. The expence which accrues on their account is given as the reason.
I heard yesterday that a person of the name of Cezaux, who had considerable demands against Congress for supplies furnished in Canada, is publishing a memorial in which he intends to accuse them of a want of good faith. His object, it is said, in this publication is to interest the French Ministry in his behalf, and to endeavour to get them to be a kind of security to him for the repayment of his advances. This is the account given me by a friend of the advocate employed to draw up the memorial, and who, he says, had a good deal of conversation with Mr. Jefferson on the subject before his departure for Holland. Mr. Jefferson never mentioned any thing to me on the subject, so that I know not what credit is due to the information given me. Still however as such a memorial might make an unfavorable impression with those who read little and think less I have desired it might be suspended until the return of Mr. Jefferson. My informant promised me he would endeavour to have it done.
I have been in some measure emboldened to trouble your Excellency with so long a letter, by the goodness with which you were pleased to answer a former one. I will only add to this at present by begging you to be assured of the happiness it will afford me to be honored Sir with any communications, or orders you may please to give me. I have the honor to be with sentiments of the most  profound respect Your Excellency’s most obedient & most humble servant,

W: Short

